DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,313,741 in view of Safadi et al. (US Pub. 2002/0122136), Kang et al. (US Pub. 2008/0107397), Haque et al. (US Pub. 2008/0279535) and in further view of Smith et al. (US Pub. 2010/0020234), herein referenced as Safadi, Kang, Haque, Smith, respectively.
a) the claimed “A transmitting apparatus comprising: circuitry configured to:
receive caption data corresponding to content data...receive a user selection of different …characters defined by the format of the caption data” (lines 1-6) of application claim 1 corresponds to the “A transmitting apparatus comprising: circuitry configured to: receive caption data corresponding to content data…receive a user selection of a different caption display…” (Col. 10 lines 26-36) of the patented claim 1.
	b) the claimed “generate caption information by overwriting ...the characters of the received caption data based on…the received user selection; and output the content data and the generated caption information to a reproducing device.” (lines 7-12) of application claim 1 corresponds to the “generate caption information by overwriting the caption display…of the received caption data based on the received user selection…and output the content data and the generated caption information to a reproducing device.” (Col. 10 lines 37-42) of the patented claim 1.
Claim 1 in the instant application recites the additional limitation of the caption data being in a format that defines a color of characters of caption of the caption data; receive a user selection of a different color than the color of the characters defined by 
It would have been obvious to include caption data in a format that defines a color of characters, receiving a user selection of a different color and overwriting the color of characters in claim 1 of patent 10,313,741 for the benefit of allowing a user to customized coloring of captioning based on preference.
Claim 1 in the instance application recites caption data being in an XML format including at least one XML attribute value that defines the color of the characters of the caption data and overwriting the at least one XML attribute value.
Nevertheless, Kang discloses the technique of providing caption data being in an ML format including at least one ML attribute value that defines the color of the characters of the caption data ([0047], [0052], [0057], [0060], [0069]-[0071], Figs. 3A-B, 4A-B, i.e., subtitles can be implemented in markup language including a color attribute that defines the color of text). 
It would have been obvious to include caption data being in an ML format including at least one ML attribute value that defines the color of the characters of the 
Claim 1 in the instant application recites the additional limitation of XML format and overwriting the at least one XML attribute value. Nevertheless, Haque teaches the technique of providing XML format and overwriting the at least one XML attribute value 
 ([0003], [0015], [0028], [0030], [0038], [0044], i.e., subtitle data may be in an XML file and apply user preferences, such as text color, to the received subtitles). 
It would have been obvious to include XML format and overwriting the at least one XML attribute value in claim 1 of patent 10,313,741 for the benefit of allowing users to customize and expose subtitle data ([0003]).
Claim 1 in the instant application recites the additional limitation of receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information, the user selection received before the caption data was received. Nevertheless, Smith teaches the technique of receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information, the user selection received before the caption data was received ([0003], [0016], [0052]-[0053], Figs. 4-6, i.e., a user inputs closed caption preferences which are stored. The user tunes to a particular channel and system outputs a first one of closed captions based on the preferences). 
It would have been obvious to include of receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information, the user selection received before the caption data was .

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,807,449 in view of Safadi et al. (US Pub. 2002/0122136), Kang et al. (US Pub. 2008/0107397), Haque et al. (US Pub. 2008/0279535) and in further view of Smith et al. (US Pub. 2010/0020234), herein referenced as Safadi, Kang, Haque, Smith, respectively.
a) the claimed “A transmitting apparatus comprising: circuitry configured to:
receive caption data corresponding to content data...receive a user selection of different …characters defined by the format of the caption data” (lines 1-6) of application claim 1 corresponds to the “circuitry configured to: receive content data and caption data…receive an initial user setting to select at least one of a caption display… (Col. 10 lines 12-22) of the patented claim 1.
b) the claimed “generate caption information by overwriting ...the characters of the received caption data based on…the received user selection; and output the content data and the generated caption information to a reproducing device.” (lines 7-12) of application claim 1 corresponds to the “generate a caption video signal according to the overwritten …caption information; superimpose the caption video signal on the content video signal and reproduce the content video signal.” (Col. 10 lines 26-34) of the patented claim 1.
Claim 1 in the instant application recites the additional limitation of a transmitting apparatus and the caption data being in a format that defines a color of characters of 
It would have been obvious to include caption data in a format that defines a color of characters, receiving a user selection of a different color and overwriting the color of characters in claim 1 of patent 9,807,449 for the benefit of distributing captioning data to a plurality of receiver devices and allowing a user to customized coloring of captioning based on preference.
Claim 1 in the instance application recites caption data being in an XML format including at least one XML attribute value that defines the color of the characters of the caption data and overwriting the at least one XML attribute value.
Nevertheless, Kang discloses the technique of providing caption data being in an ML format including at least one ML attribute value that defines the color of the characters of the caption data ([0047], [0052], [0057], [0060], [0069]-[0071], Figs. 3A-B, 4A-B, i.e., subtitles can be implemented in markup language including a color attribute that defines the color of text). 

Claim 1 in the instant application recites the additional limitation of XML format and overwriting the at least one XML attribute value. Nevertheless, Haque teaches the technique of providing XML format and overwriting the at least one XML attribute value 
 ([0003], [0015], [0028], [0030], [0038], [0044], i.e., subtitle data may be in an XML file and apply user preferences, such as text color, to the received subtitles). 
It would have been obvious to include XML format and overwriting the at least one XML attribute value in claim 1 of patent 9,807,449 for the benefit of allowing users to customize and expose subtitle data ([0003]).
Claim 1 in the instant application recites the additional limitation of receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information, the user selection received before the caption data was received. Nevertheless, Smith teaches the technique of receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information, the user selection received before the caption data was received ([0003], [0016], [0052]-[0053], Figs. 4-6, i.e., a user inputs closed caption preferences which are stored. The user tunes to a particular channel and system outputs a first one of closed captions based on the preferences). 
It would have been obvious to include of receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically .

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of U.S. Patent No. 9,173,004 in view of Safadi et al. (US Pub. 2002/0122136), Kang et al. (US Pub. 2008/0107397), Haque et al. (US Pub. 2008/0279535), and in further view of Smith et al. (US Pub. 2010/0020234), herein referenced as Safadi, Kang, Haque, and Smith respectively.
a) the claimed “A transmitting apparatus comprising: circuitry configured to:
receive caption data corresponding to content data...receive a user selection of different …characters defined by the format of the caption data” (lines 1-6) of application claim 1 corresponds to the “circuitry configured to: receive… content data and caption data…input a user setting to select at least one of the display mode… in relation to the caption… (Col. 10 lines 7-20) of the patented claim 1.
b) the claimed “generate caption information by overwriting ...the characters of the received caption data based on…the received user selection; and output the content data and the generated caption information to a reproducing device.” (lines 7-12) of application claim 1 corresponds to the “generate a caption video signal according to the overwritten…caption information; and superimpose and synthesize the caption video signal on the content video signal.” (Col. 10 lines 34-38) of the patented claim 1.
Claim 1 in the instant application recites the additional limitation of the caption data being in a format that defines a color of characters of caption of the caption data; 
It would have been obvious to include caption data in a format that defines a color of characters, receiving a user selection of a different color and overwriting the color of characters in claim 1 of patent 9,173,004 for the benefit of allowing a user to customized coloring of captioning based on preference.
Claim 1 in the instance application recites caption data being in an XML format including at least one XML attribute value that defines the color of the characters of the caption data and overwriting the at least one XML attribute value.
Nevertheless, Kang discloses the technique of providing caption data being in an ML format including at least one ML attribute value that defines the color of the characters of the caption data ([0047], [0052], [0057], [0060], [0069]-[0071], Figs. 3A-B, 4A-B, i.e., subtitles can be implemented in markup language including a color attribute that defines the color of text). 
It would have been obvious to include caption data being in an ML format including at least one ML attribute value that defines the color of the characters of the 
Claim 1 in the instant application recites the additional limitation of XML format and overwriting the at least one XML attribute value. Nevertheless, Haque teaches the technique of providing XML format and overwriting the at least one XML attribute value 
 ([0003], [0015], [0028], [0030], [0038], [0044], i.e., subtitle data may be in an XML file and apply user preferences, such as text color, to the received subtitles). 
It would have been obvious to include XML format and overwriting the at least one XML attribute value in claim 1 of patent 9,173,004 for the benefit of allowing users to customize and expose subtitle data ([0003]).
Claim 1 in the instant application recites the additional limitation of receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information, the user selection received before the caption data was received. Nevertheless, Smith teaches the technique of receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information, the user selection received before the caption data was received ([0003], [0016], [0052]-[0053], Figs. 4-6, i.e., a user inputs closed caption preferences which are stored. The user tunes to a particular channel and system outputs a first one of closed captions based on the preferences). 
It would have been obvious to include of receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information, the user selection received before the caption data was .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Safadi et al. (US Pub. 2002/0122136) in view of Kang et al. (US Pub. 2008/0107397) and in further view of Haque et al. (US Pub. 2008/0279535), Smith et al. (US Pub. 2010/0020234), herein referenced as Safadi, Kang, Haque, and Smith respectively. 
Regarding claim 1, Safadi discloses “A transmitting apparatus comprising: circuitry ([0019], Fig. 3) configured to: 
receive caption data corresponding to content data, the caption data being in a … format that defines a color of characters of captions of the caption data ([0001], 
receive… a user selection of a different color than the color of the characters defined by the… format of the caption data ([0007], [0020], [0024], Fig. 4, i.e., a user selects a different font color to override the closed caption presentation format); 
… generate caption information by overwriting at least … the color of the characters of the received caption data based on the different color included in the user selection … ([0001], [0007], [0018], Figs. 2-4, i.e., the closed captioning is generated in accordance with user selected attributes); and 
output the content data and the generated caption information to a reproducing device.” ([0018], Figs. 2-3, i.e., the content and closed captioning are displayed on the display device).
Safadi fails to disclose caption data being in an XML format including at least one XML attribute value that defines the color of the characters of the caption data and overwriting the at least one XML attribute value.
Kang teaches the technique of providing caption data being in an ML format including at least one ML attribute value that defines the color of the characters of the caption data ([0047], [0052], [0057], [0060], [0069]-[0071], Figs. 3A-B, 4A-B, i.e., subtitles can be implemented in markup language including a color attribute that defines the color of text). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing caption data being in an ML format including at least one ML attribute value that defines the color of the characters of the caption data as taught by Kang, to improve the advanced closed captioning system of Safadi for the 
While Kang discloses subtitles being in markup language format, however the combination fails to explicitly disclose XML format and overwriting the at least one XML attribute value.
Haque teaches the technique of providing XML format and overwriting the at least one XML attribute value ([0003], [0015], [0028], [0030], [0038], [0044], i.e., subtitle data may be in an XML file and apply user preferences, such as text color, to the received subtitles). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing XML format and overwriting the at least one XML attribute value as taught by Haque, to improve the advanced closed captioning system of Safadi for the predictable result of allowing users to customize and expose subtitle data ([0003]).
Safadi implicitly teaches receiving user edits before the metadata is received because Safadi discloses that multiple user selected attribute settings may be stored in memory for future use ([0025]), therefore when future metadata is received the user attribute settings are already present to be applied to the incoming metadata. However, the combination fails to explicitly disclose receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information, the user selection received before the caption data was received.
	Smith teaches the technique of receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information, the user selection received before the caption data was received 
Regarding claim 2, Safadi discloses “a non-volatile memory, wherein the received user selection of the different color is stored in the non-volatile memory as an initial user setting before the caption data is received.” ([0001], [0007], [0024]-[0025], Figs. 3-4, i.e., user selected attributes stored in memory).
Regarding claim 3, Safadi discloses “wherein the circuitry is further configured to superimpose the generated caption information on the content data; and output the superimposed generated caption information on the content data to the reproducing device.” ([0007], [0018], Fig. 3, i.e., closed caption information is displayed on a display device in accordance with user selected attributes via a graphical overlay on top of the television programming).
Regarding claim 9, Safadi discloses “A transmitting method comprising: receiving caption data corresponding to content data, the caption data being in a … format that defines a color of characters of captions of the caption data ([0001], [0007], [0015]-[0016], i.e., receiving closed captioning information carried in a television signal); 

…generating caption information by overwriting at least … the color of the characters of the received caption data based on the different color included in the user selection… ([0001], [0007], [0018], Figs. 2-4, i.e., the closed captioning is generated in accordance with user selected attributes); and 
outputting the content data and the generated caption information to a reproducing device.” ([0018], Figs. 2-3, i.e., the content and closed captioning are displayed on the display device).
Safadi fails to disclose caption data being in an XML format including at least one XML attribute value that defines the color of the characters of the caption data and overwriting the at least one XML attribute value.
Kang teaches the technique of providing caption data being in an ML format including at least one ML attribute value that defines the color of the characters of the caption data ([0047], [0052], [0057], [0060], [0069]-[0071], Figs. 3A-B, 4A-B, i.e., subtitles can be implemented in markup language including a color attribute that defines the color of text). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing caption data being in an ML format including at least one ML attribute value that defines the color of the characters of the caption data as taught by Kang, to improve the advanced closed captioning system of Safadi for the predictable result of implementing subtitles or captions using a ubiquitous, easy to use computer language. 

Haque teaches the technique of providing XML format and overwriting the at least one XML attribute value ([0003], [0015], [0028], [0030], [0038], [0044], i.e., subtitle data may be in an XML file and apply user preferences, such as text color, to the received subtitles). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing XML format and overwriting the at least one XML attribute value as taught by Haque, to improve the advanced closed captioning system of Safadi for the predictable result of allowing users to customize and expose subtitle data ([0003]).
Safadi implicitly teaches receiving user edits before the metadata is received because Safadi discloses that multiple user selected attribute settings may be stored in memory for future use ([0025]), therefore when future metadata is received the user attribute settings are already present to be applied to the incoming metadata. However, the combination fails to explicitly disclose receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information, the user selection received before the caption data was received.
	Smith teaches the technique of receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information, the user selection received before the caption data was received ([0003], [0016], [0052]-[0053], Figs. 4-6, i.e., a user inputs closed caption preferences which are stored. The user tunes to a particular channel and system outputs a first one 
Regarding claim 10, claim 10 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 11, claim 11 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
Regarding claim 17, Safadi discloses “A non-transitory computer-readable storage medium storing computer-readable instructions thereon, which, when executed by a computer, cause the computer to perform a transmitting method comprising: receiving caption data corresponding to content data, the caption data being in a… format that defines a color of characters of captions of the caption data ([0007], [0020], [0024], Fig. 4, i.e., a user selects a different font color to override the closed caption presentation format); 
receiving… a user selection of a different color than the color of the characters defined by the… format of the caption data ([0007], [0020], [0024], Fig. 4, i.e., a user selects a different font color to override the closed caption presentation format); 
…generating caption information by overwriting at least… the color of the characters of the received caption data based on the different color included in the  user 
outputting the content data and the generated caption information to a reproducing device.” ([0018], Figs. 2-3, i.e., the content and closed captioning are displayed on the display device).
Safadi fails to disclose caption data being in an XML format including at least one XML attribute value that defines the color of the characters of the caption data and overwriting the at least one XML attribute value.
Kang teaches the technique of providing caption data being in an ML format including at least one ML attribute value that defines the color of the characters of the caption data ([0047], [0052], [0057], [0060], [0069]-[0071], Figs. 3A-B, 4A-B, i.e., subtitles can be implemented in markup language including a color attribute that defines the color of text). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing caption data being in an ML format including at least one ML attribute value that defines the color of the characters of the caption data as taught by Kang, to improve the advanced closed captioning system of Safadi for the predictable result of implementing subtitles or captions using a ubiquitous, easy to use computer language. 
While Kang discloses subtitles being in markup language format, however the combination fails to explicitly disclose XML format and overwriting the at least one XML attribute value.
Haque teaches the technique of providing XML format and overwriting the at least one XML attribute value ([0003], [0015], [0028], [0030], [0038], [0044], i.e., subtitle 
Safadi implicitly teaches receiving user edits before the metadata is received because Safadi discloses that multiple user selected attribute settings may be stored in memory for future use ([0025]), therefore when future metadata is received the user attribute settings are already present to be applied to the incoming metadata. However, the combination fails to explicitly disclose receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information, the user selection received before the caption data was received.
	Smith teaches the technique of receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information, the user selection received before the caption data was received ([0003], [0016], [0052]-[0053], Figs. 4-6, i.e., a user inputs closed caption preferences which are stored. The user tunes to a particular channel and system outputs a first one of closed captions based on the preferences). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of receiving, before the caption data is received, a user selection…in response to receiving the caption data, automatically generate caption information as taught by Smith, to improve the advanced closed .
	
Claims 4-5, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Safadi in view of Kang, Haque, Smith, and in further view of Shimada (US Pub. 2010/0098389), herein referenced as Shimada.
Regarding claim 4, Safadi discloses “wherein the circuitry is further configured to receive an updated user selection of an updated color … generate updated caption information by overwriting … the color of the characters of the received caption data based on the received updated user selection of the updated color; and output the content data and the generated updated caption information to the reproducing device.” ([0001], [0007], [0018], [0020], [0024], Fig. 4, i.e., a user selects a different font color to override the closed caption presentation format).
The combination fails to explicitly disclose over overwriting the at least one XML attribute value.
Haque teaches the technique of overwriting the at least one XML attribute value ([0003], [0015], [0028], [0030], [0038], [0044], i.e., subtitle data may be in an XML file and apply user preferences, such as text color, to the received subtitles). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of overwriting the at least one XML attribute value as taught by Haque, to improve the advanced closed captioning system of Safadi for the predictable result of allowing users to customize and expose subtitle data ([0003]).

Shimada teaches the technique of receiving a user selection during outputting the superimposed generated caption information on the content to the reproducing device ([0014]-[0015], [0051]-[0058], i.e., subtitle changes may be made during reproduction). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of receiving a user selection during outputting the superimposed generated caption information on the content to the reproducing device as taught by Shimada, to improve the advanced closed captioning system of Safadi for the predictable result of performing subtitle changes smoothly, without interrupting the reproduction of audio and video ([0016]).
Therefore, the combination teaches “wherein the circuitry is further configured to receive an updated user selection of an updated color during outputting the superimposed generated caption information on the content to the reproducing device; generate updated caption information by overwriting the color of the characters of the received caption data based on the received updated user selection of the updated color; and output the content data and the generated updated caption information to the reproducing device.”
Regarding claim 5, claim 5 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
claim 12, claim 12 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 13, claim 13 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Safadi in view of Kang, Haque, Smith, and in further view of Gutta et al. (US Pub. 2007/0121005), herein referenced as Gutta.
Regarding claim 6, Safadi discloses “wherein the circuitry is further configured to receive a user setting of a transparency of the characters of the received caption data…” ([0024], Fig. 4, i.e., opacity of captions may be selected as opaque).
While Safadi teaches of a closed caption control menu including an opacity option, the combination fails to explicitly disclose “the transparency being indicated by a scaling factor or by a selection of one of low transparency, medium transparency, or high transparency.”
Gutta teaches the technique of providing the transparency being indicated by a scaling factor or by a selection of one of low transparency, medium transparency, or high transparency ([0007], [0011], [0026], Claim 11, i.e., close-captioned text transparency may be modified by a predetermined factor). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing the option of uniform, raised, depressed, or shadow characters as taught by Gutta, to improve the advanced closed captioning system of Safadi for the predictable result of adapting the closed-captioning to be more visible with regard to the surround video ([0001]).
claim 14, claim 14 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Safadi in view of Kang, Haque, Smith, and in further view of Park (US Pub. 2004/0252234), herein referenced as Park.
Regarding claim 7, the combination fails to explicitly disclose “wherein the circuitry is configured to receive a user setting of a caption character edge type indicating one of a right drop shadow edge, a raised edge, a depressed edge, and a uniform edge.”
Park teaches the technique of providing “wherein the circuitry is configured to receive a user setting of a caption character edge type indicating one of a right drop shadow edge, a raised edge, a depressed edge, and a uniform edge.”([0010], [0074], [0077], Table 1, i.e., character edges may be uniform, raised, depressed, shadow). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing the option of uniform, raised, depressed, or shadow characters as taught by Park, to improve the advanced closed captioning system of Safadi for the predictable result of allowing viewers to select from those caption options ([0074]).
Regarding claim 15, claim 15 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Safadi in view of Kang, Haque, Smith and in further view of Kellicker (US Pub. 2014/0109157), herein referenced as Kellicker.
Regarding claim 8, Safadi disclose “… the circuitry generates the caption information by overwriting … attribute values … based on the received user selection of the different color.” ([0001], [0027]-[0029], Fig. 4, i.e., a user selects a different font color to override the closed caption presentation format). 
The combination fails to explicitly disclose overwriting XML attribute values.
Haque teaches the technique of overwriting XML attribute values ([0003], [0015], [0028], [0030], [0038], [0044], i.e., subtitle data may be in an XML file and apply user preferences, such as text color, to the received subtitles). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of overwriting XML attribute values as taught by Haque, to improve the advanced closed captioning system of Safadi for the predictable result of allowing users to customize and expose subtitle data ([0003]).
The combination fails to explicitly disclose wherein the circuitry is further configured to separate the received caption data in time series to generate intermediate synchronic documents corresponding to each display timing of the received caption data.
Kellicker teaches the technique of separating the received caption data in time series to generate intermediate synchronic documents corresponding to each display timing of the received caption data ([0023]-[0024], [0026], [0029]-[0030], Fig. 2, i.e., platform-independent closed captioning data includes a first segment of timed text and a 
Therefore, the combination teaches “wherein the circuitry is further configured to separate the received caption data in time series to generate intermediate synchronic documents corresponding to each display timing of the received caption data, and the circuitry generates the caption information by overwriting XML attribute values of the intermediate synchronic documents based on the received user selection of the different color.”
Regarding claim 16, claim 16 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 25, 2021